UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7241



JERZY WRONKA,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CR-92-288-MU, CA-96-71-MU)


Submitted:   November 18, 1997         Decided:     December 18, 1997


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James William Reilley, Arlington Heights, Illinois, for Appellant.
Kenneth Davis Bell, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we grant Appellant's motion to file a pro se
supplemental brief, deny his motion for leave to proceed in forma

pauperis, and affirm on the reasoning of the district court. Wronka
v. United States, Nos. CR-92-288-MU; CA-96-71-MU (W.D.N.C. June 25,

1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June
23, 1997) (No. 96-6298). We deny Appellant's motion for oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                 2